PER CURIAM.
We deny the petition for habeas corpus, and other extraordinary relief. Petitioners have failed to show an entitlement to habe-as corpus in this case, particularly where they stipulated to the order of dependency which they now challenge. In Interest of M.S., 455 So.2d 557 (Fla. 4th DCA 1984). The petitioners also request relief pursuant to Florida Rule of Juvenile Procedure 8.830, but that relief must be addressed to the trial court first. As to the request for mandamus directed to the trial court to rule on several motions filed by petitioners, the record reflects that hearings have not been held, apparently because of the clerk’s misfiling of documents. This furnishes no ground at this time for the issuance of an extraordinary writ.
WALDEN, STONE and WARNER, JJ., concur.